      Case 2:18-cv-01734-JCJ Document 112 Filed 11/20/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE ROTAVIRUS VACCINES          :    CIVIL ACTION
ANTITRUST LITIGATION              :
                                  :    NO. 18-CV-1734 (Consolidated)




                               O R D E R


     AND NOW, this      20th          day of November, 2020, upon

consideration of the Motion of Defendant Merck Sharp & Dohme

Corporation to Compel Individual Arbitration and Stay

Proceedings (Doc. No. 91) and Plaintiffs' Motion for Summary

Judgment as to Arbitrability (Doc. No. 94) and the Parties'

Respective Replies and Sur-Replies in response thereto, it is

hereby ORDERED that the Motion to Compel Arbitration and Stay

Proceedings is DENIED and the Motion for Summary Judgment as to

Arbitrability is GRANTED for the reasons outlined in the

preceding Memorandum Opinion.


                                           BY THE COURT:


                                              s/ J. Curtis Joyner

                                           __________________________
                                           J. CURTIS JOYNER,     J.




                                      37
